      Case 7:06-cr-01155-NSR Document 76 Filed 10/06/20 Page 1 of 11
                                                   USDC SDNY
                                                   DOCUMENT
                                                   ELECTRONICALLY FILED
                                                   DOC #:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                      DATE FILED: 10/6/2020

UNITED STATES OF AMERICA,

        -against-                                                             6-cr-1155 (NSR)

CARLOS PEGUERO,                                                            OPINION & ORDER
                                   Defendant.


NELSON S. ROMÁN, United States District Judge

        Defendant Carlos Peguero (“Defendant”) is accused of twenty-two violations of

supervised release. On July 16, 2020, Defendant admitted to seven violations. An evidentiary

hearing on the remaining fifteen violations is scheduled for October 8, 2020.1 The Government

moves, in limine, to admit seven out-of-court statements by an alleged victim of domestic

violence who is expected to be unavailable to testify at the hearing.

                                              BACKGROUND

I.      Defendant’s Criminal History

        On May 7, 2007, Defendant pled guilty to one count of Conspiracy to Commit Armed

Bank Robbery, in violation of 18 U.S.C. 371, and one count of Armed Bank Robbery, in

violation of 18 U.S.C. 2113. On September 13, 2007, Defendant was sentenced to a total of 100

months’ imprisonment, to be followed by 60 months’ supervised release. See ECF No. 37.

Defendant’s supervision began on December 27, 2013. On April 1, 2015, Defendant pled guilty

to two violations of supervised release (Criminal Contempt-2 and Use of a Controlled Substance)

and was sentenced to eight months’ imprisonment, followed by twenty-four months’ supervised

release. See ECF No. 47. On June 7, 2018, Defendant pled guilty to one violation of supervised


        1
          The evidentiary hearing was originally scheduled for September 23, 2020 and was later rescheduled to
October 8, 2020.
           Case 7:06-cr-01155-NSR Document 76 Filed 10/06/20 Page 2 of 11




release (Endangering the Welfare of a Child) and was sentenced to twenty-four months’

supervised release. See ECF No. 55. On July 18, 2019, Defendant was arraigned on seven new

violations of supervised release. The Government later amended the violation report on October

24, 2019, November 26, 2019, and June 2, 2020, and Defendant was ultimately arraigned on a

total of twenty-two violations of supervised release. On July 16, 2020, Defendant admitted to

seven of the twenty-two violations (#1-3 and #11-14). An evidentiary hearing is scheduled for

October 8, 2020 to address the remaining violations.

II.    Relevant Violations


       Violations #4-5 arise out of an alleged incident of domestic violence perpetrated by the

Defendant in Fishkill (the “Fishkill Incident”). See ECF No. 73 at 2. Violation specifications #7-

10 arise from a separate alleged incident of domestic violence perpetrated by the Defendant in

Yonkers (the “Yonkers Incident”). The alleged victim in both incidents is the same individual

(the “Victim”). On October 1, 2020, the Government filed a motion in limine to admit certain

out-of-court statements made by the Victim in anticipation that the Victim will not appear at the

hearing.

III.   Victim’s Unavailability

       According to the Government, the Victim has expressed fear of the Defendant in many of

her statements to law enforcement. ECF No. 73 at 3. On September 10, 2020, an FBI Task

Officer attempted to contact the victim and serve a subpoena on her to testify at her last known

address. The FBI Task Force Officer was met by one of the Victim’s children who indicated the

Victim was in the hospital. Id. On September 16, 2020, a Fishkill Police Officer attempted to

visit the Victim, but the Victim was again not present. Id. Law enforcement was able to contact

the Victim over the phone later that day and the Victim refused to appear. Id. at 3-4. On


                                                2
         Case 7:06-cr-01155-NSR Document 76 Filed 10/06/20 Page 3 of 11




September 17, 2020, a Fishkill Police Officer again contacted the Victim. Id. at 4. The Victim

indicated that she did not want to testify because she had suffered seizures and anxiety from both

incidents and was afraid of having to relive them and retrigger her medical issues. Id.

        The Defense disputes the Victim is fearful of the Defendant, stating it is “mere conjecture

and speculation” and claims the Victim advised Fishkill Detective Carl Demarco that she is not

fearful of the Defendant. See ECF No. 75 at 6. The Defense points to the fact that the Victim

identified health concerns, and not fear of the Defendant, as her reason to not testify. Id. Further,

it points to a notarized letter the Victim sent to the Dutchess County District Attorney’s Office

on November 13, 2019, indicating she is moving out of state and wants the criminal cases against

Defendant dismissed. Id.

IV.     Defendant’s Interest in Confronting the Victim

        Defendant’s Counsel indicates he would like to question the Victim regarding her

mistrust, anger, and bias towards the Defendant and whether it would cause her to exaggerate or

fabricate allegations. He would also like to question the Victim regarding why she didn’t

mention Defendant’s use of a glass bottle in her initial Fishkill statement, whether she possessed

and brandished a weapon during the Fishkill Incident, and about the circumstances of her order

of protection and why she traveled to the Defendant’s mother’s residence.


                                            STANDARD

        “A district court’s inherent authority to manage the course of its trials encompasses the

right to rule on motions in limine.” Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d

173, 176-77 (S.D.N.Y. 2008) (citing Luce v. United States, 469 U.S. 38, 41 n. 4 (1984)). An in

limine motion is intended “to aid the trial process by enabling the Court to rule in advance of trial

on the relevance of certain forecasted evidence, as to issues that are definitely set for trial,


                                                   3
         Case 7:06-cr-01155-NSR Document 76 Filed 10/06/20 Page 4 of 11




without lengthy argument at, or interruption of, the trial.” Palmieri v. Defaria, 88 F.3d 136, 141

(2d Cir. 1996). “Because a ruling on a motion in limine is ‘subject to change as the case

unfolds,’ this ruling constitutes a preliminary determination in preparation for trial.” United

States v. Perez, No. 09–CR–1153 (MEA), 2011 WL 1431985, at *1 (S.D.N.Y. Apr. 12,

2011) (quoting Palmieri, 88 F.3d at 139).

       The Confrontation Clause of the Sixth Amendment places narrow restrictions on the

admissibility of out-of-court testimonial statements. See Crawford v. Washington, 541 U.S. 36

(2004). However, the Confrontation Clause does not apply to revocation proceedings. US v.

Aspinall, 289 F.3d 332, 342-43 (2d. Cir. 2004). Instead, the right to question an adverse witness

is governed by Federal Rule of Criminal Procedure 32.1(b)(2). Under FRCP 32.1(b)(2), a judge

must give the defendant “an opportunity … to question any adverse witness,” unless the judge

determines “that the interest of justice does not require the witness to appear.” FRCP

32.1(b)(2)(C). To make this determination, the court must determine whether good cause exists

to deny the defendant the opportunity to confront the adverse witness. The court must balance,

one the one hand, the defendant’s interest in confronting the declarant, against the government’s

reasons for not producing the witness and the reliability of the proffered hearsay. See U.S. v.

Williams, 443 F.3d 35, 46-47 (2d. Cir. 2006) (no abuse of trial court’s discretion in finding

“good cause” where the declarant had previously been shot by the defendant and had a well-

founded fear of retribution); United States v. Carthen, 681 F.3d 94, 101 (2d Cir. 2012) (affirming

finding of “good cause” to admit statements made by domestic violence victim under oath

because “good cause” exists when a defendant has a “history of violent conduct [that] ma[kes]

reprisal against [the declarant] a possibility) (quoting United States v. Jones, 299 F.3d 103, 113

(2d Cir. 2002).



                                                 4
         Case 7:06-cr-01155-NSR Document 76 Filed 10/06/20 Page 5 of 11




       Hearsay is a “statement, other than one made by the declarant while testifying at the trial

or hearing, offered in evidence to prove the truth of the matter asserted.” Fed. R. Evid. 801(c).

While hearsay is generally inadmissible, the Federal Rules of Evidence provide certain

exceptions for which it may be admissible. See Fed. R. Evid. 803. Statements that are

admissible under an established exception to the hearsay rule may be admitted in supervised-

release revocation proceedings and do not require a “good-cause” analysis. U.S. v. Williams, 443

F.3d 35, 45 (2d. Cir. 2006).

       Under the “excited utterance” exception to the hearsay rule, “[a] statement relating to a

startling event or condition, made while the declarant was under the stress of excitement that it

caused” may be admissible for the truth of the matter asserted. Fed. R. Evid. 803(2). The

reliability of excited utterances, and therefore the reason for their admissibility, is premised upon

the notion that “the declarant, in a state of excitement, is unlikely to muster the reflection

necessary for fabrication.” Brown v. Keane, 355 F.3d 82, 90 (2d Cir. 2004). Excited utterances

“must rest on personal knowledge” to be admissible (id.); however, they “need not be

contemporaneous with the startling event. . . .” United States v. Tocco, 135 F.3d 116, 127 (2d

Cir. 1998). See United States v. Delvi, 275 F.Supp.2d 412, 415 (statement made 40 minutes after

a shooting was an excited utterance because declarant was still bleeding, was being treated in the

emergency room, and was observed to have an excited state); United States v. Fell, 531 F.3d

197, 231 (2d Cir. 2008) (statements made by mother at scene while police were responding were

properly admissible as excited utterances); United States v. Vazquez, 818 Fed. Appx. 93, 95-96

(2d Cir. 2020) (9-1-1 call made while hostage victim was crying and upset qualified as “excited

utterance” even though defendant was in the shower at the time of the call); United States v.

Steele, 216 F. Supp.3d 317, 322-323 (S.D.N.Y. 2016) (9-1-1 call reporting a gunshot several



                                                  5
         Case 7:06-cr-01155-NSR Document 76 Filed 10/06/20 Page 6 of 11




minutes after it happened was an “excited utterance” even though the caller may have remained

composed during the call).

       Under the “present sense impression” exception to the hearsay rule, “[a] statement

describing or explaining an event or condition, made while or immediately after the declarant

perceived it” may be admissible for the truth of the matter asserted. Fed. R. Evid. 803(1).

Statements that qualify as present sense impressions under Rule 803(1) “are considered to be

trustworthy because the contemporaneity of the event and its description limits the possibility for

intentional deception or failure of memory.” U.S. v Graham, 2015 WL 6161292 (S.D.N.Y. Oct.

20, 2015) (citing U.S. v. Jones, 299 F.3d 103, 112 (2d Cir. 2002). Unlike “excited utterances”,

“present sense impressions” must be contemporaneous with the event described. Id.

                                           DISCUSSION

       The Government seeks to admit seven out-of-court statements: (1) The Fishkill 9-1-1

Call, (2) The Fishkill DIR, (3) Statement-1, (4) Statement-2, (5) The Yonkers 9-1-1 Call, (6)

Statement-3, and (7) The Yonkers DIR. The Government argues that all statements, except

Statement-2, are admissible as “excited utterances.” It further argues that there is “good cause” to

admit all statements. The Defense failed to address the Government’s “excited utterance”

argument altogether. It disputes the Government’s argument that there is “good cause.”

               1.      The Fishkill 9-1-1 Call

       The Government seeks to admit a 9-1-1 call made by the Victim roughly twenty minutes

after the Fishkill Incident. In the call, the Victim is shaken and describes the incident and her

injuries. After reviewing the call, the Court believes the call qualifies as an “excited utterance.”

The Victim was emotional and excited. While the call did not occur during the incident, “excited

utterances” do not need to be contemporaneous with the event described. Further, the call was

only twenty minutes after the incident, so the Victim had little time to fabricate her statement.
                                                  6
             Case 7:06-cr-01155-NSR Document 76 Filed 10/06/20 Page 7 of 11




Portions of the call where the Victim discusses her injuries are also admissible as “present sense

impressions.”

         There is also “good cause” to admit the phone call. The Defense has an interest in

confronting the Victim regarding her “mistrust, anger, and bias” and possible omissions.

However, the excited state of the Victim and the temporal proximity of the call to the incident

indicate that the statements are highly reliable. Further, the Government’s reasons for failing to

produce the witness—her fear of suffering medical consequences and her history of abuse at the

hands of the Defendant which makes reprisal a possibility2—weigh in favor of a finding of

“good cause.”

         For these reasons, the call is admissible, provided the Government lays the proper

foundation.

                  2.       The Fishkill DIR

         The Government seeks to admit the Domestic Incident Report (DIR) from the Fishkill

Incident, which contains the Victim’s first words to responding officers at the scene: “He hit me

in my head.” It also contains a statement the Defendant gave at the hospital later that day: “I

found pics on Carlos cell and confronted him about the what I found. He got very angry and

began yelling and begins hitting me in my stomach. He threatened to break my phone. I

continued to punch me in my head and I realized I was bleeding in my head.”




         2
            The Defense’s argument that the Government does not have a good reason for its failure to produce the
Victim is unpersuasive. First, the Victim refused to testify because she is afraid testifying will cause her to suffer
serious medical consequences. Second, the Victim has expressed fear of the Defendant in the past. Even if she no
longer fears the Defendant, the Second Circuit has found that a “history of violent conduct [that makes] reprisal
[against the declarant] a possibility” may be a “good reason.” See United States v. Jones, 299 F.3d 103, 113 (2d Cir.
2002) (emphasis added). In this case, reviewing the admissible statements and the Defendant’s history of domestic
abuse, it is clear that reprisal is possible and the Victim has a reason to fear the Defendant. See United States v.
Carthen, 681 F.3d 94, 101 (2d Cir. 2012) (upholding a finding of “good cause” for a domestic violence victim who
made initial, credible statements and later refused to testify and recanted her statements).

                                                          7
         Case 7:06-cr-01155-NSR Document 76 Filed 10/06/20 Page 8 of 11




       The two statements on the DIR were made under different circumstances, so the Court

will analyze each statement separately. The first statement qualifies as an “excited utterance.”

The Victim gave the statement immediately to responding officers at the scene. It occurred not

long after the 9-1-1 call in which the Victim was clearly shaken. Further, it was made while the

Victim was still bleeding from her head from the incident and before the Victim was transported

to the hospital. Clearly the Victim was still under the stress of the incident. The Victim made the

second statement at the hospital at some point later that day, so it is unclear whether she was still

excited from the incident. The Court reserves judgment as to whether this statement qualifies as

an “excited utterance” until it hears testimony as to the state of the Victim at the time of each

statement.

       Regardless, there is, however, “good cause” to admit the second statement. It has strong

indicia of reliability because it is corroborated by the Defendant’s own testimony that “she was

going through my phone looking at shit, so that’s what you get.” ECF No. 37 at 2. While the

Defendant has an interest in questioning the Victim regarding her “mistrust, anger, and bias” and

alleged omissions, the Defendant’s interest is outweighed by the Government’s reason for failing

to produce the witness and the reliability of the evidence. The Court reserves ruling on whether

there is “good cause” to admit the first statement until it hears testimony regarding the Victim’s

state when the statement was made, which has a bearing on the statement’s reliability.

       For these reasons, the Fishkill DIR is admissible, providing the Government lays the

proper foundation.

               3.      Statement-1

       The Government seeks to admit a statement the Victim made at the scene to responding

Fishkill Police Officer Nesbitt indicating that the Defendant had assaulted her in her head and

stomach, threatened her, and ripped a TV off her wall and damaged it. This statement qualifies as
                                                  8
         Case 7:06-cr-01155-NSR Document 76 Filed 10/06/20 Page 9 of 11




an “excited utterance” as it was made to the officer at the scene of the incident, shortly after the

9-1-1 call in which the Victim was excited, and while the Victim was still bleeding from her

head.

        There is also “good cause” to admit the statement. While the Defendant has an interest in

confronting the Victim regarding her “mistrust, anger, and bias” towards the Defendant, as well

as alleged omissions in her statements, this interest is outweighed by the reliability of the

statement, which was made under excitement and close to the incident, and the Government’s

reason for failing to produce the witness.

        For these reasons, “Statement-1” is admissible, provided the Government lays the proper

foundation.



               4.      Statement-2

        The Government seeks to admit a sworn and signed statement by the Victim the day

following the Fishkill incident. The Government concedes this statement does not fall under an

established hearsay exception and instead relies on “good cause” for admission. The Defense has

a strong interest in questioning the Victim regarding this statement. It is a comprehensive

accounting of the incident made after the fact. The Defendant has a strong interest in questioning

he Victim regarding her “mistrust, anger, and bias” and alleged material omissions.

        On the other hand, the statement is highly reliable because it is corroborated in part by

the Victim’s other admissible statements and the Defendant’s own accounting of the incident.

Further, while the statement was signed the next day and thus does not have indicia of reliability

due to temporal proximity and excitement, it is a sworn and signed statement. Finally, the

Government’s reason for the witness’s unavailability weighs in favor of admissibility. The



                                                  9
        Case 7:06-cr-01155-NSR Document 76 Filed 10/06/20 Page 10 of 11




Victim is alleged to have suffered seizures after being attacked by the Defendant and is not

testifying because she is afraid to re-experience those ailments.

       For these reasons, “Statement-2” is admissible, provided the Government lays the proper

foundation.

               5.      The Yonkers 9-1-1 Call

       The Government seeks to admit a 9-1-1 call made by the Victim following the Yonkers

Incident. The Court has reviewed the phone call. The Victim is excited and shaken to the point

that the 9-1-1 operator can barely understand her at times. For the same reason as the Fishkill 9-

1-1 call, the entire call is admissible as an “excited utterance,” portions are admissible as

“present sense impressions,” and there is “good cause” to admit it.

       For these reasons, the call is admissible, provided the Government lays the proper

foundation.

               6.      Statement-3

       The Government seeks to admit a statement the Victim made to responding Yonkers

Police Officer DeRosa at the scene. The statement qualifies as an “excited utterance” because it

was made at the scene, shortly after the Victim’s distressed 9-1-1 call, and prior to transporting

the Victim to the hospital. The Victim was still under the stress of the incident and her injuries.

       The Government also argues there was “good cause” to admit the statement. If

“Statement-3” were not admissible as an “excited utterance”, there would likely not be “good

cause” to admit it. The circumstances of an “excited utterance” provide a strong reassurance of

reliability. Without that reassurance, the Government would fail to outweigh the Defendant’s




                                                 10
             Case 7:06-cr-01155-NSR Document 76 Filed 10/06/20 Page 11 of 11




very strong interest in questioning the Defendant regarding her presence at the Defendant’s

parents’ home while having an order of protection against the Defendant.3

         For these reasons, the statement is admissible, provided the Government lays the proper

foundation.

                  7.       The Yonkers DIR

         The Government seeks to admit the Domestic Incident Report from the Yonkers Incident,

which contains the Victim’s first words to responding officers at the scene: “He hit me. I have an

order against him.” It also contains a statement the Defendant gave at the scene: “I was visiting

Carlos Peguero’s parents when he came into the apartment and got angry I was there. He began

yelling at me and then started punching me in my chest and head. He then choked me with both

his hands. I am in fear for my safety and wish to press charges. I have an order of protection

against Carlos from Dutchess County.”

         The analysis for Statement-3 extends to the Yonkers DIR. The Victim’s DIR statements

are “excited utterances” and are admissible provided the Government lays the proper foundation.

                                                CONCLUSION

         For the foregoing reasons, all of the Victim’s statements are admissible assuming the

Government lays the necessary foundation at the hearing. The Clerk of the Court is respectfully

directed to terminate the pending motion (ECF No. 73).

Dated:       October 6, 2020                                            SO ORDERED:
             White Plains, New York

                                                         ________________________________
                                                                NELSON S. ROMÁN
                                                              United States District Judge



         3
          This interest is especially strong because Violation #9 alleges the Defendant violated the order of
protection.

                                                         11
